MEMORANDUM**
Jose Ventura-Diaz appeals the 39-month sentence imposed following his guilty plea conviction for transportation of illegal aliens, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii). We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
Ventura-Diaz’s sentencing guideline range was established on the basis of facts *210alleged in the Information and admitted to by him at the change-of-plea hearing (base offense level of 18 under U.S.S.G. § 2Ll.l(b)(5) for an offense involving intentionally creating a substantial risk of death to another person). However, Ventura-Diaz was sentenced under mandatory Sentencing Guidelines. Accordingly, we remand for further proceedings consistent with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005) (extending Ameline’s limited remand procedure to cases involving non-constitutional error under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.